Exhibit 10.8

MIVA, INC.

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT is made this 18th day of November,
2005, (this “Agreement”) between MIVA, Inc. (“MIVA” or the “Company”), a
Delaware corporation, and Anthony Garcia (“Executive”).

Recitals

     A.      Executive is currently employed by MIVA as its Chief Technology
Officer on terms and conditions stated in an Executive Employment Agreement
between MIVA and Executive, dated April 23, 2001.

     B.      The Company wishes to continue to employ Executive on the terms and
conditions set forth in this Amended and Restated Employment Agreement.

Statement of Agreement

     In consideration of the foregoing, and of Executive's employment, the
parties agree as follows:

     1.      Employment. Executive’s employment with MIVA shall be upon the
terms and conditions hereinafter set forth to become effective upon execution of
this Agreement (the “Effective Time”).

     2.      Duties.

          (a)      Executive shall be employed: (i) as the Chief Technology
Officer of the Company, and (ii) to perform such other or additional duties and
responsibilities consistent with Executive’s title(s), status, and position as
the Board of Directors of MIVA may, from time to time, prescribe.

          (b)      So long as employed under this Agreement, Executive agrees to
devote full time and efforts exclusively on behalf of the Company and to
competently, diligently and effectively discharge all duties of Executive
hereunder. Executive shall not be prohibited from engaging in such personal,
charitable, or other nonemployment activities as do not interfere with full time
employment hereunder and which do not violate the other provisions of this
Agreement. Executive further agrees to comply fully with all reasonable policies
of the Company as are from time to time in effect.

          (c)      The Executive shall be based out of the Company’s Ft. Myers,
Florida office. If the Company decides to move its operations more than 35 miles
from its current offices in Fort Myers, Florida, Executive shall not be required
to relocate and, to the extent the Executive cannot perform his duties hereunder
as a result of such a move, his non-performance will not constitute Cause (as
defined below).



--------------------------------------------------------------------------------



      3.      Compensation. As full compensation for all services rendered to
the Company pursuant to this Agreement, in whatever capacity rendered, the
Company will pay to Executive during the term hereof a minimum base salary at
the rate of $225,000 per year (the "Basic Salary"), payable in accordance with
the usual payroll practices of the Company. The Basic Salary thereafter may be
increased, but not decreased, from time to time, by the Board of Directors in
connection with reviews of Executive’s performance occurring no less frequently
than annually. Executive will be entitled to receive incentive compensation
pursuant to the terms of plans adopted by the Board of Directors or its
Compensation Committee from time to time. The Board of Directors or its
Compensation Committee, as applicable, shall review Executive's performance on
an annual basis and pursuant to the same review process employed by the Board of
Directors for the Company’s other executive officers. In connection with such
annual review, the Executive may be entitled to receive additional stock option
grants. Such options will be granted, if at all, in the sole discretion of the
Board of Directors or its Compensation Committee on terms and conditions they
determine. Notwithstanding the foregoing or any provisions to the contrary in
any stock option agreements outstanding as of the date hereof, if there is a
change in control of the Company (as that term is used in the governing
documents of any stock option agreement), any stock options granted to Executive
shall immediately fully vest and remain exercisable during the term as if the
Executive were still employed by the Company. Additionally, for stock options
granted after the Effective Time and notwithstanding any provisions to the
contrary in any stock option agreements or plans, if the Executive's employment
with the Company is terminated by the Company without Cause (as defined below)
or by Executive for Good Reason (as defined below), any stock options granted to
Executive shall immediately fully vest and remain exercisable during the term as
if the Executive were still employed by the Company.

     4.      Business Expenses. The Company shall promptly pay directly, or
reimburse Executive for, all business expenses to the extent such expenses are
paid or incurred by Executive during the term of employment in accordance with
Company policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Executive of the Company's business
and properly substantiated.

     5.      Benefits. During the term of this Agreement and Executive's
employment hereunder, the Company shall provide to Executive such insurance,
vacation, sick leave and other like benefits as are provided to other executive
officers of the Company from time to time. Executive will use his reasonable
best efforts to schedule vacation periods to minimize disruption of the
Company’s business.

     6.      Term; Termination.

          (a)      The Company shall employ the Executive, and the Executive
accepts such employment, for an initial term commencing on the date of this
Agreement and ending on the first anniversary of the date of this Agreement.
Thereafter, this Agreement shall be extended automatically for additional
twelve-month periods, unless terminated as described herein. Executive's
employment may be terminated at any time as provided in this Section 6. For
purposes of this Section 6, "Termination Date" shall mean the date on which any
notice period required under this Section 6 expires or, if no notice period is
specified in this Section 6, the effective date of the termination referenced in
the notice.

2

--------------------------------------------------------------------------------





          (b)      The Company may terminate Executive's employment without
Cause (as defined below) upon giving 30 days' advance written notice to
Executive. If Executive's employment is terminated without Cause under this
Section 6(b), the Executive shall be entitled to receive (A) the earned but
unpaid portion of Executive's Basic Salary and pro rata portion of Executive’s
bonus, if any, through the Termination Date; (B) over a period of twelve (12)
months following such Termination Date (the “Severance Period”) an amount equal
to the sum of his (i) Basic Salary at the time of Termination, plus (ii) the
Termination Bonus (as defined below); (C) any other amounts or benefits owing to
Executive under the then applicable employee benefit, long term incentive or
equity plans and programs of the Company, which shall be paid or treated in
accordance with Section 3 hereof and otherwise in accordance with the terms of
such plans and programs; and (D) benefits, (including, without limitation
health, life, disability and pension) as if Executive were an employee during
the Severance Period.

          (c)      The Company may terminate Executive's employment upon a
determination by the Company that "Cause" exists for Executive's termination and
the Company serves written notice of such termination upon Executive. As used in
this Agreement, the term Cause shall refer only to any one or more of the
following grounds:

            (i)      commission of a material and substantive act of theft,
including, but not limited to, misappropriation of funds or any property of the
Company;

                (ii)      intentional engagement in activities or conduct
clearly injurious to the best interests or reputation of the Company which in
fact result in material and substantial injury to the Company;

                (iii)      refusal to perform his assigned duties and
responsibilities (so long as the Company does not assign any duties or
responsibilities which would give the Executive Good Reason to terminate his
employment as described in Section 6(e)) after receipt by Executive of written
detailed notice and reasonable opportunity to cure;

                (iv)      gross insubordination by Executive, which shall
consist only of a willful refusal to comply with a lawful written directive to
Executive issued pursuant to a duly authorized resolution adopted by the Board
of Directors (so long as the directive does not give the Executive Good Reason
to terminate his employment as described in Section 6(e));

                (v)      the clear violation of any of the material terms and
conditions of this Agreement or any written agreement or agreements Executive
may from time to time have with the Company (following 30 days' written notice
from the Company specifying the violation and Executive's failure to cure such
violation within such 30 day period);

   

3

--------------------------------------------------------------------------------



            (vi)      Executive's substantial dependence, as determined by the
Board of Directors of the Company, on alcohol or any narcotic drug or other
controlled or illegal substance which materially and substantially prevents
Executive from performing his duties hereunder; or

                (vii)      the final and unappealable conviction of Executive of
a crime which is a felony or a misdemeanor involving an act of moral turpitude,
or a misdemeanor committed in connection with his employment by the Company,
which causes the Company a substantial detriment.

In the event of a termination under this Section 6(c), the Company will pay
Executive the earned but unpaid portion of Executive's Basic Salary through the
Termination Date. If any determination of substantial dependence under Section
6(c)(vi) is disputed by the Executive, the parties hereto agree to abide by the
decision of a panel of three physicians appointed in the manner as specified in
Section 6(d) of this Agreement. If any determination of “Cause” is made under
items 6(c), (i), (ii), (iii), (iv), (v), or (vii) which Executive contests,
Executive shall have the opportunity, within 30 days of such determination, to
personally appear in front of the Board of Directors and present his case to the
Board of Directors and have the Board of Directors reconsider the determination
of Cause.

          (d)      Executive's employment shall terminate upon the death or
permanent disability of Executive. For purposes hereof, "permanent disability,"
shall mean the inability of the Executive, as determined by the Board of
Directors of MIVA, by reason of physical or mental illness to perform the duties
required of his under this Agreement for more than 120 days in any 360 day
period. Upon a determination by the Board of Directors of MIVA that Executive's
employment shall be terminated under this Section 6(d), the Board of Directors
shall give Executive 30 days' prior written notice of the termination. If
Executive disputes a determination of the Board of Directors under this Section
6(d), the parties agree to abide by the decision of a panel of three physicians.
MIVA will select a physician, Executive will select a physician and the
physicians selected by MIVA and Executive will select a third physician.
Executive agrees to make himself available for and submit to examinations by
such physicians as may be directed by the Company. Failure to submit to any
examination shall constitute a breach of a material part of this Agreement. In
the event of termination due to death or permanent disability, the Company will
pay Executive, or his legal representative, the earned but unpaid portion of
Executive's Basic Salary through the Termination Date and the earned but unpaid
portion of any vested incentive compensation under and consistent with plans
adopted by the Company prior to the Termination Date.

          (e)      The Executive may terminate his employment for Good Reason
(as defined below) upon giving 30 days advance written notice to the Company. If
Executive's employment is terminated with Good Reason under this Section 6(e),
the Executive shall be entitled to receive (A) the earned but unpaid portion of
Executive's Basic Salary and pro rata portion of Executive’s bonus, if any,
through the Termination Date; (B) over a period of twelve (12) months after the
Termination Date an amount equal to the sum of his (i) Basic Salary at the time
of the Termination Date, plus (ii) the Termination Bonus (as defined below); (C)
any other amounts or benefits owing to Executive under the then applicable
employee benefit, long term incentive or equity plans and programs of the
Company, which shall be paid or treated in accordance with Section 3 hereof and
otherwise in accordance with the terms of such plans and programs; and (D)
benefits, (including, without limitation health, life, disability and pension)
as if Executive were an employee during the Severance Period. As used in this
Agreement, the term "Good Reason" means any one or more of the following
grounds:

4

--------------------------------------------------------------------------------



(i) a change in Executive’s title(s), status, position or responsibilities
without Executive's written consent, which does not represent a promotion from
his existing status, position or responsibilities, despite Executive’s written
notice to the Company of his objection to such change and the Company’s failure
to address such notice in a reasonable fashion within 30 days of such notice;

    (ii) the assignment to Executive of any duties or responsibilities which are
inconsistent with his status, position or responsibilities as set forth in
Section 2 hereof, despite Executive’s written notice to the Company of his
objection to such change and the Company’s failure to address such notice in a
reasonable fashion within 30 days of such notice;

    (iii) if there is a reduction in Executive's Basic Salary;

    (iv) if there is a Change in Control of the Company and Executive terminates
his employment during the “Window Period” (as defined below);

    (v) a breach by the Company of any material term or provision of this
Agreement; or

    (vi) a relocation of the Company’s offices in Fort Myers, Florida to a
location more than 35 miles from the current location.

          (f)      The Executive may terminate his employment for any reason
(other than Good Reason) upon giving 30 days' advance written notice to the
Company. If Executive's employment is so terminated under this Section 6(f), the
Company will pay Executive the earned but unpaid portion of Executive's Basic
Salary through the Termination Date and the earned but unpaid portion of any
vested incentive compensation under and consistent with plans adopted by the
Company prior to the Termination Date.

          (g)      In the event of the Executive's death during the Severance
Period, payments of Basic Salary under this paragraph 6 and payments under the
Company's employee benefit plan(s) shall continue to be made in accordance with
their terms during the remainder of the Severance Period to the beneficiary
designated in writing for such purpose by the Executive or, if no such
beneficiary is specifically designated, to the Executive's estate.

          (h)      As used in this Agreement, the term “Bonus” shall mean any
bonus, incentive compensation or any other cash benefit paid or payable to the
Executive under any incentive compensation grant or plan, excluding signing
bonuses and the Company's stock incentive plan. For purposes of this Agreement,
the Executive's “Termination Bonus” shall be equal to the amount of the
Executive's Bonus for the four (4) fiscal quarters immediately preceding the
Termination Date, provided, however, if there has been a Change in Control of
the Company the Termination Bonus shall be an amount equal to the greater of (i)
the preceding calculation or (ii) Executive’s Bonus for the four (4) fiscal
quarters immediately preceding the Change in Control of the Company.

5

--------------------------------------------------------------------------------



          (i)      As used in this Agreement, the term “Window Period” shall
mean the period of time after a Change in Control in which Executive can
terminate his employment with the Company for any reason and the termination
shall be deemed a termination for Good Reason for purposes of this Agreement.
The Window Period begins 180 days after a Change in Control and lasts for thirty
(30) days.

          (j)       As used in this Agreement, the term “Change in Control” as a
capitalized term shall mean the occurrence of any one of the following events:

               (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more, excluding in the calculation of Beneficial Ownership securities
acquired directly from the Company, of the combined voting power of the
Company's then outstanding voting securities;

               (ii) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty-one percent (51%) or
more of the combined voting power of the Company’s then outstanding voting
securities;

               (iii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the Effective Time, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved or recommended by a vote of the at least two-thirds
(2/3) of the directors then still in office who either were directors on the
Effective Time or whose appointment, election or nomination for election was
previously so approved or recommended;

               (iv) there is a consummated merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving or parent equity outstanding immediately after such
merger or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person,
directly or indirectly, acquired twenty-five percent (25%) or more of the
combined voting power of the Company's then outstanding securities (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its Affiliates); or

               (v) the stock holders of the Company approve a plan of complete
liquidation of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
(or any transaction having a similar effect), other than a sale or disposition
by the Company of all or substantially all of the Company's assets to an entity,
at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

6

--------------------------------------------------------------------------------



For purposes of this Section 6, the following terms shall have the following
meanings:

               (i) "Affiliate" shall mean an affiliate of the Company, as
defined in Rule 12b-2 promulgated under Section 12 of the Securities Exchange
Act of 1934, as amended from time to time (the "Exchange Act");

               (ii) "Beneficial Owner" shall have the meaning set forth in Rule
13d-3 under the Exchange Act;

               (iii) "Person" shall have the meaning set forth in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (1) the Company, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities or (4) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of shares of Common Stock of the Company.

     7.      Indemnity.

          (a)      The Company agrees that if the Executive is made a party, is
threatened to be made a party or reasonably anticipates being made a party, to
any formal or informal action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer, manager, trustee, representative, consultant or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee, manager, trustee, representative,
consultant or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive's alleged action in
an official capacity while serving as a director, officer, member, employee,
manager, trustee, representative, consultant or agent, the Executive shall be
promptly indemnified and held harmless by the Company to the fullest extent
permitted by law against all cost, expense, liability and loss (including,
without limitation, attorney's fees and other professional fees and charges,
judgments, fines, interest, expenses of investigation, ERISA excise taxes or
other liabilities or penalties and other amounts paid or to be paid in
settlement if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) reasonably incurred or suffered by
the Executive in connection therewith, or in connection with seeking to enforce
his rights under this Section 7 and such indemnification shall continue as to
the Executive even if he has ceased to be a officer, director, member, employee,
manager, trustee, representative, consultant or agent of the Company or other
entity and shall inure to the benefit of the Executive's heirs, executors and
administrators.

7

--------------------------------------------------------------------------------



          (b)      The Company hereof shall not indemnify Executive pursuant to
Section 7(a):

            (i)      except to the extent the aggregate losses to be indemnified
hereunder exceed the amount of such losses for which Executive is indemnified
pursuant to any directors and officers liability insurance purchased and
maintained by the Company;

                (ii)      in respect to remuneration paid to Executive if it
shall be determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

                (iii)      on account of any suit in which judgment is rendered
against Executive for an accounting of profits made from the purchase or sale by
Executive of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law;

                (iv)      on account of Executive's material breach of any
provision of this Agreement;

                (v)      on account of Executive's act or omission being finally
adjudged to involve intentional misconduct, a knowing violation of law, or
grossly negligent conduct; or

                (vi)      if a final decision by a Court having jurisdiction in
the matter shall determine that such indemnification is not lawful.

          (c)      If the Executive is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the cost,
expense, liability and loss reasonably incurred or suffered by the Executive in
the investigation, defense, appeal or settlement of any Proceeding, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
the Executive for the portion of the cost, expense, liability and loss to which
the Executive is entitled.

          (d)      The indemnification provided in this Agreement is in addition
to, and not in derogation of, any rights to indemnification or advancement of
expenses to which the Executive may otherwise be entitled under the Certificate
of Incorporation or Bylaws of the Company, any resolutions of the Board of
Directors, any indemnification contract or agreement.

          (e)      The Company shall advance all expenses incurred by the
Executive in connection with the investigation, defense, settlement or appeal of
any Proceeding (including amounts actually paid in settlement of any such
Proceeding). The Executive hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that the Executive
is not entitled to be indemnified by the Company as authorized hereby. Any
advances made hereunder shall be paid by the Company to the Executive within
twenty (20) days following delivery of a written request therefor by the
Executive to the Company.

8

--------------------------------------------------------------------------------



          (f)      Neither the failure of the Company (including the Board,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by the
Executive under Section 7(a) that indemnification of the Executive is proper
because he has met the applicable standard of conduct, nor a determination by
the Company (including the Board, independent legal counsel or stockholders)
that the Executive has not met such applicable standard of conduct, shall create
a presumption that the Executive has not met the applicable standard of conduct.

          (g)      During the Executive's employment with the Company and
thereafter, the Company agrees to continue and maintain a directors' and
officers' liability insurance policy covering the Executive on terms and
conditions no less favorable to his in any respect (including, but not limited
to, with respect to the period of coverage, scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former director or senior executive of the Company.

          (h)      Executive agrees that Executive will reimburse the Company
for all customary and reasonable expenses paid by the Company in defending any
civil or criminal action, suit or proceeding against Executive in the event and
only to the extent that it shall be ultimately determined that Executive is not
entitled to be indemnified by the Company for such expenses under the provisions
of Delaware law (or the laws of the Company’s state of incorporation at the
time), federal securities laws, the Company’s By-laws or this Agreement.

     8.     Certain Additional Payments by the Company.

          (a)     Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 8) (the "Payments") would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), then the Company
shall pay to Executive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions disallowed because of the inclusion of the
Gross-up Payment in Executive's adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-up Payment is to be made. For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Section 8(a), if
it shall be determined that Executive is entitled to a Gross-Up Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is less than 5% of the portion of the Payments that
would be treated as "parachute payments" under Section 280G of the Code, then
the amounts payable to Executive under this Agreement shall be reduced (but not
below zero) to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the "Safe Harbor Cap"), and no Gross-Up Payment shall be
made to Executive. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the payments under Section 8, unless
an alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced.

9

--------------------------------------------------------------------------------





     If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

     (b) Subject to the provisions of Section 8(a), all determinations required
to be made under this Section 8(b), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
"Determination"). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change in Control,
Executive may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-up Payment under this Section 8
with respect to any Payments shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive's applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Executive with a written opinion to such effect. The Determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-up Payments which will not have
been made by the Company should have been made ("Underpayment") or Gross-up
Payments are made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-up Payment exceeds the amount necessary to reimburse the
Executive for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Executive shall cooperate, to the extent his
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

10

--------------------------------------------------------------------------------





     9.      Assignment. This Agreement is personal to Executive and Executive
may not assign or delegate any of his rights or obligations hereunder. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the respective parties hereto, their heirs, executors, administrators,
successors and assigns.

     10.      Waiver. Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in a written document signed by the other party, (b) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given, and (c) no notice to or demand on one party will
be deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

     11.      Notices. Any and all notices required or permitted to be given
under this Agreement will be sufficient and deemed effective three (3) days
following deposit in the United States mail if furnished in writing and sent by
certified mail to Executive at:

Anthony Garcia
12709 Aston Oak Drive
Ft. Myers, FL 33912

and to the Company at:

MIVA
5220 Summerlin Commons Boulevard
Suite 500
Ft. Myers, Florida 33907
Attention: Chief Executive Officer

11

--------------------------------------------------------------------------------





or such subsequent addresses as one party may designate in writing to the other
parties.

     12.      Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Florida.

     13.      Amendment. This Agreement may be amended in any and every respect
only by agreement in writing executed by both parties hereto.

     14.      Section Headings. Section headings contained in this Agreement are
for convenience only and shall not be considered in construing any provision
hereof.

     15.      Entire Agreement. With the exception of the Confidentiality,
Assignment and Noncompetition Agreement, dated March 1, 2002, and any stock
option agreements between Executive and the Company, this Agreement terminates,
cancels and supersedes all previous employment or other agreements relating to
the employment of Executive with the Company or any predecessor, written or
oral, and this Agreement contains the entire understanding of the parties with
respect to the subject matter of this Agreement. This Agreement was fully
reviewed and negotiated on behalf of each party and shall not be construed
against the interest of either party as the drafter of this Agreement. EXECUTIVE
ACKNOWLEDGES THAT, BEFORE SIGNING THIS AGREEMENT, HE HAS READ THE ENTIRE
AGREEMENT AND HAS THIS DAY RECEIVED A COPY HEREOF.

     16.      Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement or parts thereof.

     17.      Survival. The last sentence of Section 3, and Sections 6, 7 and 8
of this Agreement and this Section 17 shall survive any termination or
expiration of this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

  EXECUTIVE:       /s/ Anthony
Garcia                                                Anthony Garcia       MIVA
      By:   /s/ Craig A. Pisaris-Henderson                           Craig A.
Pisaris-Henderson       Its: Chief Executive Officer




 

  

12

--------------------------------------------------------------------------------